COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
NO. 2-02-326-CV
 
DEBBIE HIDALGO   
                                                                        
APPELLANT
V.
ALFREDO TREJO   
                                                                        
APPELLEE
----------
FROM THE 342ND DISTRICT COURT OF
TARRANT COUNTY
----------
MEMORANDUM
OPINION(1)
AND JUDGMENT
----------
We have considered "Appellant's
Motion To Dismiss Appeal." It is the court's opinion that the motion should
be granted; therefore, we dismiss the appeal. See TEX.
R. APP. P. 42.1(a)(1), 43.2(f).
Appellant shall pay all costs of this appeal, for which let execution
issue. See Tex. R. App. P. 42.1(d).
 
                                                                   
PER CURIAM
 
PANEL D: LIVINGSTON, DAUPHINOT, and HOLMAN, JJ.
DELIVERED: April 03, 2003

1. See Tex. R. App. P. 47.4.